                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
MEF                                                271 Cadman Plaza East
F. #2018R02226                                     Brooklyn, New York 11201



                                                   January 3, 2019

By E-mail

The Honorable Peggy Kuo
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    In the Matter of the Search of the Premises Known and Described as
                     1405 East 54th Street, Brooklyn, New York 11234
                     Docket No. 18-M-1097

Dear Judge Kuo:

               The government respectfully submits this letter to request that the Court order
that the search warrant and underlying affidavit in the above-captioned matter in the above-
captioned matter be unsealed.



                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:               /s/
                                                   Megan E. Farrell
                                                   Assistant U.S. Attorney
                                                   (718) 254-6448
Enclosure

cc:    Clerk of Court (by Email)
MEF
F.# 2018R02226

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

IN THE MATTER OF THE SEARCH                         PROPOSED ORDER
OF: THE PREMISES KNOWN
AND DESCRIBED AS 1405 EAST                          No. 18 M 1097
54TH STREET, BROOKLYN,
NEW YORK 11234

---------------------------X



              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Megan E. Farrell,

for an order unsealing the search warrant and underlying affidavit in the above-captioned

matter.

              WHEREFORE, it is ordered that the search warrant and underlying affidavit in

the above-captioned matter be unsealed.


Dated: Brooklyn, New York
       January 3
       _________________, 2019




                                           HONORABLE PEGGY KUO
                                           UNITED STATES MAGISTRATE JUDGE
                                           EASTERN DISTRICT OF NEW YORK
